Title: To Benjamin Franklin from François-Louis Teissèdre de Fleury, 18 January 1784
From: Fleury, François-Louis Teissèdre de
To: Franklin, Benjamin


          
            à paris Le 18e. janvier 1784.
          
          Mr. de fleury desesperé de partir de paris, sans avoir L’honneur de préndre Congé, de Mr. Le docteur franklin, à L’honneur de L’assurèr de son Respèct. Il le prie de vouloir bien Rénfermèr dans son prémiér paquèt pour Le congrès; Les Léttres qu’il prènd La Libertè de lui adressèr pour les faire parvenir en amérique. Comme elles sont tres importantes pour Luy, il Le

prie de vouloir bien Les Rénfermer dans Le prémièr paquèt quil énvera en amérique, il Luy sera infinimént obligè.
         
          Addressed: a son excéllénce / Monsieur Le docteur franklin. / Ministre plenipotentiaire / des états unis à La Cour de / france / à passy.
          Notation: De Fleury
        